DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 04/28/2022. The amendments filed on
04/28/2022 have been entered. Accordingly, claims 1-20 remain pending, and claims 1 and 11 have been amended.
Response to Arguments
Rejections under 35 USC 112(a)
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues in the third paragraph of page 10 through the first full paragraph of page 11
“Applicant specifically disagrees. 
For example, again using the paragraph numbering of the specification as published, paragraph [0091] recites (emphasis added): 
"In particular, the anatomical MR image 875 and the DWMR image 876 may be provided in respective bore coordinate spaces. For example, the anatomical MR image 875 may be provided in a bore anatomical coordinate space, and the DWMR image 876 may be provided in a DWMR anatomical coordinate space. While each of the bore coordinate spaces of the anatomical MR image 875 and the DWMR image 876 may be generally aligned (and/or aligned with the bore coordinate space 680), the bore coordinate spaces of the anatomical MR image 875 and the DWMR image 876 may have different origins and/or have different axes and/or be of different coordinate system types."

A person of skill in the art would hence understand that the bore and DWMR anatomical coordinate spaces have a defined mathematical relationship. In particular, both are generally aligned with the bore coordinate space 680, and simple differences between origins axes and/or coordinate system types may easily be determined.”

In response, it is not clear from applicant’s reply which specific bore coordinate space (of the multiple bore coordinate spaces described in applicant’s disclosure), applicant is referring to as having a defined mathematical relationship with the “DWMR anatomical coordinate space”. It appears, although it is unclear, applicant is referring to the bore coordinate space 680 as the “bore” in “the bore and DWMR anatomical coordinate spaces” which applicant asserts “have a defined mathematical relationship”. Further, it is not clear how both the “the bore and DWMR anatomical coordinate spaces have a defined mathematical relationship” in that “both are generally aligned with the bore coordinate space 680, and simple differences between origins axes and/or coordinate system types may easily be determined” as there is no disclosure of the alignment of the bore coordinate space 680 being/having been or needing to be aligned with itself, as bore coordinate space 680 is disclosed in [0066] as being associated with the MRI device 650, which is also associated with a frame of reference.
It appears, from the disclosure in [0091], as provided by the applicant, that the anatomical MR image 875 has its own anatomical bore coordinate space and the DWMR image 876 has its own DWMR bore coordinate space, and that these two separate coordinate spaces may be generally aligned with each other –or, in alternate to being aligned with one another, the anatomical  bore coordinate space of the anatomical MR image 875 and the DWMR bore coordinate space of the DWMR image 876 are instead each separately aligned with the separate bore coordinate space 680. There is no disclosure that “simple differences between origins axes and/or coordinate system types may easily be determined” as the anatomical MR image 875 and the DWMR image 876 are acquired using different MR sequences, and one of skill in the art would not be able to infer those differences without knowing the different MR sequences used to acquire each respective image. 
Additional disclosure found in [0089] provides merely one example where the DWMR image 876 is aligned with, and overlaid on, the anatomical MR image 875, and both the DWMR image 876 and the the anatomical MR image 876 are each of a coronal slice of the head of the patient 660, as coronal plane corresponds to the xy-plane of the bore coordinate space 680 of the bore 655. From applicant’s arguments above, and applicant’s arguments provided below, it is not clear if this is the embodiment applicant has meant to recite in the independent claims.
Applicant argues in the second full paragraph of page 11 through the first paragraph of page 12
“Paragraph [0065] recites (emphasis added, and as presently amended):
 
"In general, the anatomical MR image 675 and the DWMR image 676 are in respective bore coordinate spaces associated with the bore 655 of the MRI device 650 which acquired the anatomical MR image 675 and the DWMR image 676 of the region, which may lead to visual attributes of [[the]]] the DWMR image 676 being misaligned with a coordinate space of the patient. For example, as depicted, while the shoulders (e.g. and the body) of the patient 660 are aligned with the bore 655, the head of the patient 660 is turned with respect to the bore 655 and hence, visual attributes of the DWMR image 676, determined using a bore coordinate space, are generally misaligned with a coordinate space of the patient 660, as described in more detail below." 

Also, paragraph [0069] recites (emphasis added): 
"It will be assumed in present examples that the head of the patient 660 is rotated 30° with respect to the x-axis of the bore coordinate space 680, for example in a counterclockwise direction with respect to the z-axis of the bore coordinate space 680." 

Hence, from these paragraphs, it is understood that a patient's head is rotated with by a given angle with respect to the bore of an MRI machine, such as the described 30°. As such, a person of skill in the art would understand that a technical problem to be solved by the present application is to transform DWMR image of a patient, which are generally acquired in a bore DWMR coordinate space, to a patient DWMR coordinate space.”

In response, it is noted that while the DWMR image 676 is rotated with respect to the anatomical MR image 675, in this embodiment illustrated in FIG. 9, is when the patient’s head is turned to a side and thus, the patient’s the patient anatomical coordinate space 1080 is rotated with respect to the bore coordinate space 680. As illustrated in FIG. 9, and in FIG. 10, both the anatomical MR image 675 and the DWMR image 676 are rotated with respect to the bore coordinate space 680. 
The above embodiment illustrated with the anatomical MR image 675 and the DWMR image 676 is different from the embodiment cited earlier by the applicant which is illustrated in FIG. 8, illustrated by the anatomical MR image 875 and the DWMR image 876. As illustrated in FIG. 8, neither the anatomical MR image 875 or the DWMR image 876 are rotated with respect to the bore coordinate space 680. Therefore, the transformation relationships between the anatomical MR image 675 and the DWMR image 676 and the anatomical MR image 875 and the DWMR image 876 are not the same.
Additionally, it is noted that the specific features upon which applicant relies in reference to the DWMR image (i.e.,” a patient's head is rotated with by a given angle with respect to the bore of an MRI machine, such as the described 30°”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in the second paragraph of page 12 through the fourth paragraph of page 12
“Paragraph [0112] recites (emphasis added, and as presently amended):
 
"...the processor 620 determines (e.g. at the block 801), a first transform 1051 of a bore anatomical coordinate space (e.g. aligned with the bore coordinate space 680) of the anatomical MR image 675 to the patient anatomical coordinate space 1080 associated with the patient 660. For example, as depicted, the first transform 1051 may comprise data which, which applied to the bore anatomical coordinate space, causes the bore anatomical coordinate space to be rotated by 30°, with respect to the x-axis of the bore anatomical coordinate space, in a counterclockwise direction with respect to the z-axis of the bore anatomical coordinate space. In some examples, at least five features of the anatomical MR image 675 and the reference anatomical data 681 may be compared to determine the first transform 1051. In some examples, the first transform 1051 may be in a matrix format including, but not limited to, a 4x4 matrix." 

Hence, a person of skill in the art would understand that the first transform may be determined by comparing features of an anatomical MR image 675 and reference anatomical data 681, which leads to determining a given angle (e.g. 30°) by which the bore anatomical coordinate space may be rotated to align the bore anatomical coordinate space with the patient anatomical coordinate space. 

In response, it is noted that the specific features upon which applicant relies regarding how the first transform may be determined (i.e., “the first transform may be determined by comparing features of an anatomical MR image 675 and reference anatomical data 681”, “determining a given angle (e.g. 30°) by which the bore anatomical coordinate space”, “be rotated[ing the bore anatomical coordinate space] to align the bore anatomical coordinate space with the patient anatomical coordinate space”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in the second from final paragraph of page 12 through the second paragraph of page 13
Paragraph [0113] recites (emphasis added, and as presently amended): 

"From the first transform 1051, the processor 620 determines (e.g. at the block 803) a second transform 1052 of a bore DWMR coordinate space (e.g. aligned with the bore coordinate space 680) of the DWMR image 676 to a patient DWMR coordinate space associated with the patient 660. For example, as depicted, the second transform 1052 may comprise data which, which applied to the bore DWMR coordinate space (e.g. aligned with the bore coordinate space 680), causes the bore DWMR coordinate space to be rotated by 300 with respect to the x-axis of the bore DWMR coordinate space, in a counterclockwise direction with respect to the z-axis of the bore DWMR coordinate space. In some examples, the second transform 1052 may be in a matrix format including, but not limited to, a 4x4 matrix." 

Hence, a person of skill in the art would understand that, having obtained the first transform which defines the given angle by which the bore anatomical coordinate space may be rotated to align the bore anatomical coordinate space with the patient anatomical coordinate space, and knowing that the bore and DWMR anatomical coordinate spaces have a defined mathematical relationship, the first transform may be processed to determine the second transform, which is used to rotate the DWMR anatomical coordinate space by the same given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space.”

In response, it is noted that the specific features upon which applicant relies in reference to the how the first transform may be determined (i.e., “the first transform which defines the given angle by which the bore anatomical coordinate space may be rotated to align the bore anatomical coordinate space with the patient anatomical coordinate space”, “the bore and DWMR anatomical coordinate spaces have a defined mathematical relationship”, “the first transform may be processed to determine the second transform”, “rotate the DWMR anatomical coordinate space by the same given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space”, emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the claims remain rejected and the rejections have been made final.
Rejections under 35 USC 112(b)
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues in the final paragraph of page 15 through the first paragraph of page 16
“…as described above, at least paragraphs [0065], [0069] and [0091] clearly describe the various coordinate spaces as claimed, and an image being "in" a "coordinate space" clearly refers to a coordinate space within which the image is described with respect to pixels and/or voxels etc. of the image, which is well known in the field of MRIs. Hence, the features of at least the independent claims are clear.
Nonetheless, to advance prosecution, claim 1 is amended to recite "wherein the anatomical MR image is in a bore anatomical coordinate space and the DWMR image is in a bore DWMR coordinate space".”

	In response, as outlined above in the examiner’s remarks regarding paragraphs [0065], [0069], and [0091] applicant makes references to separate embodiments for which the transformation relationships are not the same nor equivalent. Additionally, applicant relies upon subject matter that is not implicitly nor explicitly recited in the independent claims. 
Further, applicant’s remarks above for the further amendment reciting “wherein the anatomical MR image is in a bore anatomical coordinate space and the DWMR image is in a bore DWMR coordinate space” adds additional clarity issues regarding the respective bore coordinate spaces in which are the anatomical magnetic resonance (MR) image of a region of a patient and the diffusion-weighted magnetic resonance (DWMR) image of the region of the patient are recited earlier in the claim as being “in”. See the rejection below.
Applicant argues in the second-third paragraphs of page 16
“The Office further alleges that (emphasis added):

"The phrase "determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient" in lines 17-19 of claim 1 renders the claim indefinite because it is unclear how a second transform of the bore DWMR coordinate space of the DWMR image may be determined when a first transform of a bore DWMR coordinate space of the DWMR image has not yet been determined." 

However, the Office has erroneously assumed that a "first transform" of a bore DWMR coordinate space of the DWMR image needs to be determined. Rather, as described above, it is the first transform of the "bore anatomical coordinate space of the anatomical MR image to a patient anatomical coordinate space associated with the patient" that is used to determine the second transform. The terms "first" and "second" are used merely to distinguish between the two claimed transforms, not to imply that there is a two step (e.g. two transform) process that is used to transform "a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient".” (emphasis added).

In response, examiner directs the applicant to lines 14-17, filed on 04/28/2022, which recites “compare the anatomical MR image and the reference anatomical data to determine a first transform of the bore anatomical coordinate space of the anatomical MR image to a patient anatomical coordinate space associated with the patient” (emphasis added). This limitation appears to recite the intended use of the first transform having been determined, as the process of the determining the first transform is not positively recited in the recited process of comparing the anatomical MR image and the reference image. Accordingly, from applicant’s remarks, which appear, although it is unclear, to be stating that the first transformation does not need to be determined, and therefore the limitation of the compare process does recite merely the intended use of the first transformation being or having been determined.  It is noted that applicant’s remarks do not address nor respond to the part of the rejection regarding the limitation being a computer implemented function, as supported by subject matter of the applicant’s disclosure.
It is noted that applicant has not provided a response to nor made amendments remedying any of the rejections of the dependent claims.
Therefore, the claims remain rejected, the rejections have been updated to include newly cited limitations, and the rejection has been made final.
Rejections under 35 USC 103
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues in the third paragraph of page 18 through the second to last paragraph of page 19
“Hence, the independent claims are directed to solving a technical problem of transforming DWMR images of a patient, which are generally acquired in a bore DWMR coordinate space, to a patient DWMR coordinate space. 
The problem is solved using relationships between an anatomical MR image and reference anatomical data, which are used to determine a first transform comprising data, which applied to a bore anatomical coordinate space (e.g. in which the anatomical MR image is acquired), causes the bore anatomical coordinate space to be rotated a given angle to align the bore anatomical coordinate space with a patient anatomical coordinate space. 
Having determined the given angle as defined by the first transform, and knowing a relationship between the bore anatomical coordinate space and the bore DWMR coordinate space, a second transform is determined from the first transform, the second transform comprising respective data, which applied to the bore DWMR coordinate space, causes the bore DWMR coordinate space to be rotated by the given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space. 
Hence, the second transform is applied to the DWMR image to transform the DWMR image to the patient DWMR coordinate space, which is displayed at a display screen. 
The process is clearly illustrated with respect to FIGs. 8-13 of the application as filed, and corresponding paragraphs. 
In contrast, Thomas is merely directed to determining minimally invasive therapy surgical paths in which the planning method and system uses patient specific preoperative images to determine the surgical paths. While co-registration is disclosed between various types of images, such as "co-registering a detailed brain atlas with image volume(s) being used", there is no disclosure whatsoever of solving a problem of transforming DWMR images of a patient, which are generally acquired in a bore DWMR coordinate space, to a patient DWMR coordinate space, nor ANY disclosure whatsoever of determining transforms for rotating coordinate spaces, as presently claimed. 
Neither is there any disclosure of a two step process of determining a first transform comprising data, which applied to the bore anatomical coordinate space, causes the bore anatomical coordinate space to be rotated a given angle to align the bore anatomical coordinate space with the patient anatomical coordinate space, and then determining a second transform, from the first transform, the second transform comprising respective data, which applied to the bore DWMR coordinate space, causes the bore DWMR coordinate space to be rotated by the given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space, as presently claimed.
Hill does not relieve the deficiencies of Thomas. Rather Hill is merely directed to relating information in different images for diagnosis, treatment and basic science, for example by automatically registering images that are related by a rigid body transformation. While such a rigid body transformation may include rotation there is no disclosure of the presently claimed two step process described above.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determined the given angle as defined by the first transform”, “a relationship between the bore anatomical coordinate space and the bore DWMR coordinate space”, “solving a problem of transforming DWMR images of a patient, which are generally acquired in a bore DWMR coordinate space”, “determining transforms for rotating coordinate spaces”, “a two step process of determining a first transform comprising data,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, it is noted that while applicant asserts the independent claims recite a “two-step process” and that the determination of a first transform as being required by the claim, these assertations are in direct contradiction to applicant’s previous arguments to the rejection under 35 USC 112(b).
As cited above, applicant stated that 
“the Office has erroneously assumed that a "first transform" of a bore DWMR coordinate space of the DWMR image needs to be determined. Rather, as described above, it is the first transform of the "bore anatomical coordinate space of the anatomical MR image to a patient anatomical coordinate space associated with the patient" that is used to determine the second transform. The terms "first" and "second" are used merely to distinguish between the two claimed transforms, not to imply that there is a two step (e.g. two transform) process that is used to transform "a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient".” (emphasis added).”

	From applicant’s above cited argument, applicant appears to assert that the first transformation being determined is not a requirement of the claim nor of the method for which applicant seeks protect. Further, it appears, although it is unclear, that applicant implies that the use of the two separate transformation processes is not a two-step process. These statements by the applicant are inconsistent with one another and it is not clear if the determination of the first transform is required and if the claim recites a two-step transformation process.
 Additionally, it is noted that amendments reciting  “the first transformation comprising data, which applied to the bore anatomical coordinate space, causes the bore anatomical coordinate space to be rotated a given angle to align the bore anatomical coordinate space with the patient” and “the second transformation comprising respective data, which applied to the bore DWMR coordinate space, causes the bore DMWR coordinate space to be rotated by the given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space” have both been interpreted to be reciting intended use as there are no active limitations reciting processes of “applying”, “rotating”, and “aligning” being performed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient” in lines 17-19, which is not properly described in the application as filed since the specification does not disclose what the identity of the structural and functional/mathematical relationship(s) which are being defined as being performed by the processor to perform the necessary functions to “determine” a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient from “the first transform” in claimed invention under examination. It appears, though it is not clear, that this is a computer-implement function. No algorithm or computer are provided for performing all the claimed functions. And the “a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient” is only shown as black boxes 803, 1052 in FIGS. 7, 11, respectively. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention. Refer to MPEP 2161.01(I) for the written description requirement for computer-implemented limitations.
Claim 11 is also rejected for reciting the same and/or similar limitation outlined in the rejection above.
Claims 2-10 and 12-20 are also rejected due to their dependency on one of the above rejected independent claims. 
		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the anatomical MR image and the DWMR image being in respective bore coordinate spaces associated with a bore of a magnetic resonance imaging device which acquired the anatomical MR image and the DWMR image of the region” in lines 4-10, which renders the claim indefinite because it is unclear what the applicant meant when reciting that the anatomical MR image and the DWMR image as “being in” respective bore coordinate spaces associated with a bore of a magnetic resonance imaging device which acquires both immediately referenced image types, it is unclear if the applicant intends that the anatomical MR image and the DWMR image acquired in a magnetic resonance imaging device both contain patient data which represents the location of the patient positioned within the bore of the magnetic resonance imaging device, or if the applicant meant to recite another type of data which constitutes “being in” the magnetic resonance imaging device for both type of acquired images. It is additionally unclear what the “respective” bore coordinate spaces correspond to since there is only one magnetic imaging device recited. 
The phrase “wherein the anatomical MR image is in a bore anatomical coordinate space and the DWMR image is in a bore DMWR coordinate space” in lines 9-10 of claim 1, renders the claim indefinite because it is unclear if the bore anatomical coordinate space and the bore DMWR coordinate space” in lines 9-10 of claim 1, renders the claim indefinite because it is unclear if the bore anatomical are meant to refer and or the same coordinate spaces recited earlier in the claim as being “respective coordinate spaces” which the anatomical MR image and the DWMR image are recited as being “in”.
The phrase “determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient” in lines 17-19 of claim 1 renders the claim indefinite because it is unclear how a second transform of the bore DWMR coordinate space of the DWMR image may be determined when a first transform of a bore DWMR coordinate space of the DWMR image has not yet been determined. It is also unclear if the applicant meant to recite that a second transform is determined for the bore coordinate space for both the DWMR image and the anatomical MR image of the patient, each being in the same and/or aligned bore coordinate space. In [0079] of the specification, it appears the applicant defines the immediate limitation as a computer-implemented function as the first transform is determined by “one or more of comparing and co-registering respective anatomical features of the anatomical MR image 675 and the reference anatomical data 681” followed by [0080] where applicant discloses “At block 803, the processor 620 determines, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image 676 to a patient DWMR coordinate space associated with the patient 660”, however applicant has not provided any disclosure on what steps or algorithm of the processor to be able to determine the second transformation from the first transformation and all of the structures and/or method steps disclosed as 620, 660, 675, 676, 681, 803 are only shown as black boxes in either FIGS . 6 or 7. Therefore, it is also impossible to determine the scope of the claim because of the lack of disclosure of the underlying steps or algorithm for determining the transformation.
Claim 11 is also rejected for reciting the same and/or similar limitation outlined in the rejection above.
Claims 2-10 and 12-20 are also rejected due to their dependency on one of the above rejected independent claims. 
Claim 3 recites the phrase “when the selectable option is selected, determine the second transform, transform, the DWMR image to the patient DWMR coordinate space, and control the display screen to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space” in lines 4-6, which renders the claim indefinite because it is unclear if the second transform determined,  the DWMR image transformed to the patient DWMR coordinate space, and the display screen having been controlled to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space recited in the immediate claim refer to the steps performed by the processor as recited in claim 1, from which claim 3 is dependent, or if the applicant meant to recite a different or separate second transform, a different DWMR image being transformed, and the display screen having been controlled differently to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space differently than as outlined in claim 1.
Claim 13 is also rejected for reciting the same and/or similar limitation outlined in the rejection above.
Claims 4 and 14 are also rejected due to their dependency on one of the claims rejected above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US20160070436, hereafter “Thomas”), in view of Hill et al. (“Medical Image Registration”, hereafter “Hill”).
Regarding claims 1 and 11, Thomas discloses a method and device (see abstract) comprising:
a processor in communication with a display screen and at least one memory ([0020]-[0020] a processor in communication with the storage medium, processor works cooperatively to receive, store and compute inputs and surgical trajectory paths, and displays the results on a user interface), the at least one memory storing:
an anatomical magnetic resonance (MR) image of a region of a patient ([0086] a MRI T1 image of the surgical entry point and a target region of the patient specified within it);
a diffusion-weighted magnetic resonance (DWMR) image of the region of the patient ([0051] diffusion MRI technique is used to generate a 4d dataset (i.e. 3 d volumes evolving over time) which includes data relating to water diffusion), the anatomical MR image and the DWMR image being in respective bore coordinate spaces* associated with a bore of a magnetic resonance imaging device which acquired the anatomical MR image and the DWMR image of the region ([0050] diffusion MRI images are obtained with a specialized MRI sequence to give different types of information), wherein the anatomical MR image in in a bore anatomical coordinate space and the DWMR image is in a bore DWMR coordinate space; and
reference anatomical data associated with the region ([0020] storage medium stores pre-operative imaging volumes),
the processor configured to:
compare** the anatomical MR image and the reference anatomical data to determine anatomical features of the patient of the anatomical MR image in order to determine a first transform of the bore anatomical coordinate space, ʈthe first transformation comprising data, which applied to the bore anatomical coordinate space, causes the bore anatomical coordinate space to be rotated a given angle to align the bore anatomical coordinate space with the patient anatomical coordinate space ([0086] the location of the one or more targets are identified so that their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data which are visualized representations of one or more 2D planes through the 3D space containing the image data, where the planes are shown in the canonical (axial, coronal, sagittal) directions corresponding to the bore coordinate space as defined by the applicant, see note* below under) of the anatomical MR image to a patient anatomical coordinate space associated with the patient ([0091] co-registration may be achieved by constructing/comparing the atlas/ anatomical MR image relative to a template/ reference clinical/anatomical image/data in order to define regions of interest, label maps, or other metadata relative to an imaging/patient anatomical volume/ coordinate space which are then used as further inputs and constraints to an automated trajectory/bore coordinate space computation algorithm);
determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient,  ʈthe second transformation comprising respective data, which applied to the bore DWMR coordinate space, causes the bore DMWR coordinate space to be rotated by the given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space ([0076], [0109] imaging data may be acquired by comparing various images of the patient's tissue and organs, including co-registered/transformed data between DWI/diffusion weighted imaging/ second transform determined by registration methods based on anatomical feature matching of common points defined in multiple image coordinate spaces such as the first transform of the MR image's coordinate space by overlaying the DTI data onto the 3D sulcal map data generated by the anatomical MR data including the T1 MR image);
transform, using the second transform, the DWMR image to the patient DWMR coordinate space ([0049], [0051]-[0054], [0091], [0091], [0111] the image co-registering/transforming algorithm is classified according to the second transformation model used to relate /transform the target /DWMR imaging bore coordinate space to the reference image space of the anatomical MR image map of the brain which illustrates relative concentration of neural tracts in known regions of the DWMR patient brain coordinate space by registering the detailed brain atlas/anatomical MR image with the DWMR image volume(s) as acquired through tractography/ diffusion weighted MRI acquired in the bore DWMR coordinate space); and
control the display screen to render the DWMR image, as transformed ([0086] the technique visualizes representations of one or more 2D planes through the transformed 3D space containing the image data. Such planes are often orthogonal, and often shown in canonical (axial, coronal, sagittal) directions as a “multiplanar reconstruction” or “MPR”), according to visual attributes**** associated with the patient DWMR coordinate space ([0178] different weightings are assigned to fibers that can be calculated in the sum total of the impact of the trajectory/transformation according to the hierarchy for fibers could be color weighted/visual attributes, [0206] visualizing patient imaging volumes and overlaying DTI information and displaying other 3D imaged patient anatomy against 3D renderings of 3D sulcal surface maps).
While Thomas is silent on the details of the specific method(s) for the comparison of anatomical MR image and the reference anatomical data determining a first transform of a bore anatomical coordinate space, and is silent on the details of the specific method(s) using the first transform to determine a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient and using the second transform to transform the DWMR image to the patient DWMR coordinate space, Thomas cites using a method of co-registration to perform the above transformations as disclosed by Hill (see [0091]).
Hill, in the same field of medical image registration, teaches comparing the anatomical MR image and the reference anatomical data to determine a first transform of a bore anatomical coordinate space of the anatomical MR image to a patient anatomical coordinate space associated with the patient (Abstract, page R1, using an computerized method comparing the anatomical MR image as image B and the reference anatomical data as image A, R4-R5 registration transformation is referred to as a mapping, where a position x is transformed from one image to another image using transform Ƭ corresponding to intensity at those corresponding positions and position x is also transformed from one image to the coordinate system of another image using spatial mapping transform Ͳ. By using spatial mapping transform Ͳ, As the images A and B represent one object X, there is a relation between the spatial locations in A and B. Modality A is such that position x ∈ X is mapped to xA, and modality B maps x to xB. Then, the registration process recovering the spatial transformation Ͳ which maps xA to xB over the entire domain of interest, i.e. which maps from domain ΩA to domain ΩB (domains each corresponding to points in the patient within the respective field of view) within the overlapping portion of the domains. Thereby the transformation is determined by identifying features such as sets of image points xA and xB that correspond to the same physical entity visible in both images, and calculating Ͳ for these features);
determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient (page R5  iterative algorithms are used to iteratively determine complete mapping/second transform Ƭ, which maps both position and associated intensity value from image A to image B,  in only the defined region of overlap of the image fields of view, which also takes account of image sampling and resolution, A(xA) is the intensity value at the location xA, and similarly for DWMR image B1 which represent tensors voxel values for the DWMR image, so that the registered images can then be overlaid or subtracted one from another); and
transform, using the second transform, the DWMR image to the patient DWMR coordinate space (page R5 BƬ represents the DWMR image B transformed into the patient DWMR coordinate space with the mapping second transform Ƭ, therefore A(xA) and BƬ (xA) represent the same location in the object to within some error depending on second transform Ƭ).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to for the processor of Thomas performing the comparing the anatomical MR image and the reference anatomical data to determine a first transform of a bore anatomical coordinate space of the anatomical MR image to a patient anatomical coordinate space associated with the patient; and from the first transform, determine a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient, and then transform the DWMR image to the patient DWMR coordinate space using the second transform as taught by Hill in order for the images of the same object, when correctly registered, corresponding voxels in the two images will be of the same anatomical or pathological structure and therefore reduce the uncertainty, and hence entropy, for the voxel value of the corresponding location in the anatomical MR image (page R25 of Hill).
*, ***the limitation has been interpreted as defined in the applicant in paragraphs [0042]-[0043], [0058], [0065]-[0068], [0079], [0089]-[0091], [0100], [0100], & FIG. 6 of the published application which define the coordinate space of the bore to be “coronal, axial, and sagittal planes (and/or X, Y, and Z directions and/or an x-axis, a y-axis and a z-axis)”; magnetic gradients may be oriented with respect to the bore coordinate space define as being in a direction “of the axial plane, the sagittal plane and the coronal plane and/or any of the x-axis, the y-axis and the z-axis”; and that the respective bore coordinate spaces for the anatomical MR image and the DWMR image may be generally aligned with the bore coordinate space 680” therefore each bore coordinate space for the anatomical MR image and the DWMR image, respectively, both correspond to 680 seen in FIG. 6.
**the limitation of comparing the anatomical MR image and the reference anatomical data has been interpreted to mean the co-registration of the anatomical MR image and the reference anatomical data as defined by the applicant in FIG. 5 and paragraph [0045], [0049], [0109] “The comparison of the anatomical MR image 675 and the reference anatomical data 681 may occur by. . . co-registering anatomical features of the anatomical MR image 675 and the reference anatomical data 681”.
****the limitation has been interpreted as defined by the applicant in but not limited to [0059] - [0060], [0070], [0087], which defines visual attributes to comprise “one or more of: color attributes, greyscale attributes, line width attributes, transparency attributes, and the like”.
ʈthe limitation of “the first transformation comprising data, which applied to the bore anatomical coordinate space, causes the bore anatomical coordinate space to be rotated a given angle to align the bore anatomical coordinate space with the patient” has been interpreted to be intended use, and therefore is not given patentable weight since there is no active step of applying the data to the bore anatomical coordinate space recited as being performed, nor is there an active step of the bore coordinate space being rotated by the given angle recited as being performed, nor is there the active step of aligning the bore coordinate space with the patient anatomical coordinate space recited as being performed.
ʈʈthe limitation of “the second transformation comprising respective data, which applied to the bore DWMR coordinate space, causes the bore DMWR coordinate space to be rotated by the given angle to align the bore DWMR coordinate space with the patient DWMR coordinate space” has been interpreted to be intended use, and therefore is not given patentable weight since there is no active step of applying the respective data to the bore DWMR anatomical coordinate space being performed, nor is there an active step of the bore DMWR coordinate space being rotated by the given angle, nor is there the active step of aligning the bore DWMR coordinate space with the patient coordinate space.
Regarding claims 2 and 12, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
determine the first transform by one or more of comparing and co-registering respective anatomical features of the anatomical MR image and the reference anatomical data ([0053]-[0055], [0091] co-registration may be achieved by constructing the atlas/anatomical MR image relative to a template/reference clinical/anatomical image).
Regarding claims 3 and 13, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
control the display screen to render a selectable option* for transforming at least the DWMR image to the patient DWMR coordinate space ([0077], [0080], [0086] automatic suggestions/renderings for certain criteria including the use of sulcal paths for entry based on the segmentation of the displayed on the T1 anatomical MRI image volume, specific surfaces can be determined from the physical patient by a physician outlining the desired surface with a tracked pointer tool or through a surface scanning technique, so that the matching and registration methods can be performed on a sub-region of an image or patient volume to focus on a specific region of interest, once the images are registered they form an input to a data analysis module, the registration can be performed on multiple sub-regions jointly or independently and an interpolated registration can be inferred between these independent regions); and
when** the selectable option is selected ([0144] intraoperative imaging techniques can be implemented to generate intra-operative input(s) including anatomy specific MRI devices, the technique used being intraoperative indicates that the transformation processing of MR/DWMR images occurring when/during when selectable options are selected), determine the second transform, transform, the DWMR image to the patient DWMR coordinate space, and control the display screen to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space (see FIG. 2 where criteria selection 12 input into guidance system 11 provides input to the corrected plan path 15 that is then input into the image registration/transformation processing 4, also the above processing being performed on DWMR images as seen FIG. 1 illustrating diffusion weight image 3 being processed by the data fusion/ registration/transformation section 15),
*the limitation has been interpreted to mean any known rendering which is optionally selectable by a user in the field of medical image registration.
**the limitation has been interpreted as the processes of “determine the second transform, transform, the DWMR image to the patient DWMR coordinate space, and control the display screen to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space” performed by the processor, as being performed simultaneously at the time point the selection is made and/or during the 
Regarding claims 4 and 14, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to one* or more of:
determine the first transform after the selectable option is selected ([0177] the system may calculate the total volume, or number, or length of fiber tracts that may intersect the port at a given point, or along a given trajectory which is expressed by the system and method as a total number/selectable option (such as a histogram for example) which may be weighted/selected in order to express a pre-defined user input hierarchy for nerve bundles and fascicles, therefore the selectable option is selected before the first transform is determined).
*the limitation has been interpreted in the alternative, requiring the processor is only further configured to one of determine the first transform before the selectable option is selected; or the processor is only further configured to one of determine the first transform after the selectable option is selected.
Regarding claims 5 and 15, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the visual attributes comprise one* or more of: color attributes, greyscale attributes, line width attributes, and transparency attributes.
*the limitation has been interpreted in the alternative, requiring the visual attributes comprise only one of color attributes; or requiring the visual attributes comprise only one of greyscale attributes; or requiring the visual attributes comprise only one of line width attributes; or requiring the visual attributes comprise only one of transparency attributes.
Regarding claims 6 and 16, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the visual attributes are rendered according to one* or more of:
a top and bottom** of the DWMR image as transformed to the patient DWMR coordinate space ([0052], [0086] the DWMR image data acquired from the diffusion contrast scan can be acquired in a predefined gradient direction to enable visualization of diffusion along a specific direction in the brain. This directional information can be used to generate connectivity maps defined by sets of vectors to generate fiber tracts in the brain; wherein these tracts correspond to water diffusing on the outside of the white matter tracts through the brain and correspond to the major nerve fibers in the brain, the location of the one or more targets/tracts are identified in the DWMR image and may be adjusted/ transformed on the 2D plane of the data corresponding to axial, coronal, sagittal directions through the 3D patient DWMR coordinate space).
*the limitation has been interpreted in the alternative, requiring the visual attributes are rendered only according to a left and right of the DWMR image as transformed to the patient DWMR coordinate space; or requiring the visual attributes are rendered only according to a top and bottom of the DWMR image as transformed to the patient DWMR coordinate space; or requiring the visual attributes are rendered only according to an anterior and posterior of the DWMR image as transformed to the patient DWMR coordinate space.
**the limitation top and bottom has been interpreted as defined by the applicant in [0059], [0066], [0068], [0110], FIG. 6 which illustrates that top/bottom direction being defined as corresponding to the z-axis in the sagittal plane.
Regarding claims 7 and 17, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
filter DWMR data of the DWMR image in the patient DWMR coordinate space ([0130] using selective filtering of renderings of white matter tracks DWMR data in the immediate vicinity of the target region of the DWMR/DTI image by hiding diffusion tracts (or tractography information) in all regions of the brain except for the tracts that intersect the geometric/patient DWMR coordinate space occupied by the target region).
Regarding claims 8 and 18, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
control the display screen to render a selectable option for filtering the DWMR data of the DWMR image in the patient DWMR coordinate space ([0133] the display of each tract can also be modulated/controlled by distance filtering from port intersection by the selectable option of decreasing brightness, changing color, increasing transparency or decreasing displayed tract thickness with distance); and
when the selectable option is selected, filter the DWMR data of the DWMR image in the patient DWMR coordinate space ([0133] system and method are configured to display only a set distance of each tract from its intersection with the port rather than the full path of the tract).
Regarding claims 9 and 19, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
transform, using the first transform, the anatomical MR image to the patient anatomical coordinate space ([0086], [0091] the anatomical atlas MR image is constructed relative to a template/reference clinical/anatomical image and then the anatomical atlas MR image is co-registered/transformed using the first transform by the template/reference clinical/anatomical image in the patient anatomical coordinate space interpolating from the sampling lattice with any appropriate standard interpolation scheme); and
store the anatomical MR image, as transformed, at the at least one memory ([0146] the system may include dedicated database(s)/memory 2 for storing and retrieving input(s), output(s) and processor(s) activities which include the transformed anatomical MR image).
Regarding claims 10 and 20, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
store the DWMR image, as transformed, at the at least one memory (published claims 3-4 & 22-23: the 3D DWMR image data is reformatted/transformed and stored by the computer processor).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793